DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on May 21, 2021 have been fully considered but they are not persuasive because the cited prior art, Kim, discloses the claimed invention.
On page 9-10, the Applicants argue, “Kim discloses a method for managing a packet data unit (PDU) session between a base station and a core network. The method includes determining whether a requirement of a quality of service (QoS) flow for a terminal is satisfied, transmitting, to a core network entity, a PDU session resource notification message indicating that the requirement is not satisfied when the requirement is not satisfied, receiving one of a PDU session resource modification message and a PDU session resource release message from the core network entity, and transmitting a processing result on one of the PDU session resource modification message and the PDU session resource release message to the core network entity.
What Kim completely fails to disclose or suggest is "handling the update comprising passing a non-access stratum, NAS, PDU received for the PDU session to the wireless device; and at least one of initiating a reconfiguration towards the wireless device and de-associating a corresponding Data Radio Bearer for the released 9 of 11 Attorney Docket No.: 1557B-150PUS (PEE1104USPC)U.S. Application No.: 16/764017more QoS flows or PDU sessions" as recited in independent Claim 19 (and similarly in the other independent claims). Rather, Kim et al. merely teaches in cited ¶ [0144] that "13) NAS-PDU: a message to be transmitted between a 5GC-C and a UE without interpretation by the base station". This refers to prior art where the 5GC node is sending the NAS-PDU, not the node that transmitted "to a network node, an indication indicating 
The Examiner respectfully disagrees with the above arguments. Kim describes the NAS-PDU is transmitted from 5GC-C to the UE through gNB as part of NGAP message. That is, contrary to the Applicants’ argument, the NAS-PDU, mentioned in paragraph [0144], is included in the NGAP, which is transmitted from the 5GC-C to the gNB and then to the UE (e.g. figs. 6-7, paragraph [0128]).
As per the argument that the NAS-PDU is directly transmitted from the 5GC-C to the UE because NAS-PDU is transmitted without interpretation by the base station, the Examiner respectfully disagrees. The NAS-PDU transmitted without interpretation by the base station doesn’t mean that the NAS-PDU doesn’t transmit through the base station. As cited above, the NAS-PDU is transmitted to the UE through the base station. Additionally, the claim doesn’t say that the NAS-PDU is interpreted by the base station. In fact, the specification clearly describes that the base station or the radio network node only passes the NAS-PDU to the wireless device (e.g. paragraph [0036]; [0047] of the spec. of PGPUB).
Furthermore, Kim clearly discloses the updating of the PDU session, by the gNB, is in response to the PDU Session Release Response the from 5GC-C and based on the PDU session modified on the 5GC-C, in which the data radio bearer (DRB) modified (same as de-associating 
Therefore, the above arguments are not persuasive, and the claimed invention is not patentable in view of the Kim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2018/0317273 A1).
Regarding claim 19, Kim discloses a method performed by a radio network node (401) for handling an update of a protocol data unit, PDU, session, for a wireless device (400) in a wireless communication network (paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]), the method comprising: transmitting to a network node (402), an indication indicating one or more quality of service, QoS, flows or PDU sessions to be released (e.g. fig. 2-7; paragraph [0008]-[0011]; [0055]; [0059]-[0060]; [0072]-[0073]; [0104]; [0110]; [0115]; [0121]-[0122]; [0126]-[0127]; and so on, clearly illustrating the transmission of QoS and/or PDU 
Regarding claim 20, Kim discloses handling comprises handling release of one or more QoS flows of the PDU session (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]).  
Regarding claim 21, Kim further discloses comprising: determining to update the PDU session of the wireless device (figs. 4-7). 
Regarding claim 22, Kim discloses transmitting the indication indicating one or more QoS flows or PDU sessions to be released further comprises transmitting a cause of the release (paragraph [0060]; [0073]; [0092]-[0093]; [0115]; [0146]; [0154]; [0162]). 
Regarding claim 24, Kim discloses a method performed by a network node (402) for handling an update of a protocol data unit, PDU, session for a wireless device (400) in a wireless communication network (paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]), the 
Regarding claim 25, Kim further discloses comprising receiving from the radio network node an indication indicating cause of the release (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]). 
Regarding claim 26, Kim discloses the confirmation indication indicates one or more QoS flows or PDU sessions failed to be released and a failure cause (figs. 4-7; paragraph [005]; [0081]; [0083]; [0107]; [0113]; [0118]-[0119]). 
Regarding claim 27, the claim includes features identical to the subject matter mentioned in the rejection to claim 19 above. The claim is a mere reformulation of claim 19 in order to define the corresponding radio network, and the rejection to claim 19 is applied hereto.
Regarding claim 28, Kim discloses the radio network node is configured to handle the update by being configured to handle release of one or more QoS flows of the PDU session (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]). 
Regarding claim 29, Kim discloses the radio network node is further configured to determine to update the PDU session of the wireless device (figs. 4-7). 
Regarding claim 30, Kim discloses the radio network node is further configured to transmit a cause of the release (paragraph [0060]; [0073]; [0092]-[0093]; [0115]; [0146]; [0154]; [0162]). 
Regarding claim 31, Kim discloses the radio network node is configured to handle the update by being configured to pass a non-access stratum, NAS, PDU received for the PDU session to the wireless device; initiate a reconfiguration towards the wireless device; and/or de-associate a corresponding Data Radio Bearer for the released one or more QoS flows or PDU sessions (figs. 4-7). 
Regarding claim 32, the claim includes features identical to the subject matter mentioned in the rejection to claim 24 above. The claim is a mere reformulation of claim 24 in order to define the corresponding radio network, and the rejection to claim 24 is applied hereto.
Regarding claim 33, Kim discloses the network node is configured to receive from the radio network node, an indication indicating cause of the release (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]). 
Regarding claim 34, Kim discloses the confirmation indication indicates one or more QoS flows or PDU sessions failed to be released and a failure cause (figs. 4-7; paragraph [005]; [0081]; [0083]; [0107]; [0113]; [0118]-[0119]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461